DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 5/27/22, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhou et al. 2016/0128831 as discussed below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 16-17, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. 2016/0128831 in view of Claiborne, III et al. 2015/0134056.


    PNG
    media_image1.png
    245
    506
    media_image1.png
    Greyscale


Zhou et al. discloses a system for endovascular heart valve repair, the system comprising: a delivery device comprising a retractable sheath (12)  and an inner shaft (15) coaxial with the retractable sheath; 
a valve assembly (16) having a delivery position and an expanded position, the valve assembly comprising: a stent (14)  having a proximal end and a distal end, the stent having an outer surface and an inner surface defining a stent lumen (see [0017]), the stent having at least one stent locking element (35); and  a valve having a proximal end and a distal end, the valve having an outer surface and an inner surface  (inherent) defining a valve lumen;  a valve body extending from the proximal end and the distal end; and at least one valve locking feature (see element 36 and [0035-0036])  for engagement with the stent locking element; wherein, when the valve assembly is in the delivery position, the valve assembly is disposed between the retractable sheath and the inner shaft, and the proximal end of the valve is positioned distally from the distal end of the stent.
However Zhou et al. does not specify a delivery catheter; at least one valve leaflet within the valve lumen; or a cuff at the distal end of the valve.  
Claiborne, III et al. teaches a delivery catheter (Figure 4) comprising a retractable sheath (Figure 4 #304) and an inner shaft (Figure 4 #308) coaxial with the retractable sheath; a valve having a proximal end and a distal end, the valve (Figure 3A#104) having an outer surface and an inner surface defining a valve lumen (see figure 3A to see valve lumen), the valve further comprising at least one valve leaflet within the valve lumen (Figure 3B#105, Paragraph [0045] lines 1-2); a cuff (Figure 3A#104b) at the distal end of the valve (as can be seen in 3A the cuff is at the distal end of the valve) and defining a valve channel (paragraph [0046] lines 8-10, there is a channel between the cuff and valve body where the stent is) between the cuff an outer surface of the valve body.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Zhou et al. and incorporate a catheter for use in conjunction with the sheath in order to aid with accurate deployment of the implant and reduces the risk of inadvertent movement of the implant during delivery of the diseased area.   It further would have been obvious to modify the invention of Zhou et al. and provide at least one leaflet within the valve in order to replace defective native valve leaflets.  It further would have been obvious to modify the invention of Zhou et al. and provide and provide a cuff in order to allow the surgeon to suture the interface between surrounding tissue to prevent dislodging and encourage tissue in-growth.
The limitations of claims  17 and 26 are deemed to be functional/intended use language.  Please see MPEP 2114 which states:

II.     MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART 

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).

Claim(s) 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. 2016/0128831 in view of Claiborne, III et al. 2015/0134056 and further in view of Hammer 11,135,059.
Zhou et al. and Claiborne et al. have been disclosed supra. Zhou et al. teaches  discloses at least one pull line (SEE [0021) disposed between the retractable sheath and the inner shaft; wherein a distal end of the at least one pull line is connected to the valve; and wherein the at least one pull line is connected to the distal end of the valve (see figures 3A-4 and [0021-0025]) however does not specify that it is a cable wire.  Hammer et al. teaches a prosthetic valve that utilizes a cable wire (see fig. 4D 50) which is connected to a valve locking feature (44).   It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Zhou et al. and utilize a cable wire type of material in order to provide a more rigid material that is less likely to break.




Allowable Subject Matter

Claims 18  and 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-
4751. The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        October 12, 2022